EXECUTION COPY REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made as of June 29, 2010 by Unify Corporation, a Delaware corporation (the “Company”), for the benefit of the Holders (as such term is hereinafter defined). The Company hereby confirms that the rights granted under this Agreement constitute a material inducement to the Holders to participate in (i) the merger of Strategic Office Solutions, Inc., a California corporation doing business as Daegis (“Daegis”), with Unify Acquisition Corp., a California corporation and wholly-owned subsidiary of the Company (“Merger Sub”), pursuant to the Merger Agreement (as defined herein) and (ii) in the Warrant (as defined herein), as applicable. Each Holder, by its participation or request to participate in any Registration effected pursuant to this Agreement, shall be deemed to have confirmed such Holder’s agreement to comply with the applicable provisions of this Agreement. NOW, THEREFORE, the Company hereby agrees, in favor of the Holders, as follows: 1. Definitions. In addition to those terms defined elsewhere in this Agreement, the following terms shall have the following meanings wherever used in this Agreement: “Act” shall mean the Securities Act of 1933, as amended, and any successor statute from time to time. “Affiliate” shall mean, with respect to any person, any other person controlling, controlled by or under common control with the first person. “Common Stock” means the common stock of the Company, par value $0.001 and any other class of securities into which such shares may hereafter have been reclassified or changed. “Company” shall mean Unify Corporation, a Delaware corporation, and shall include any successor thereto. “Costs and Expenses” shall mean all of the costs and expenses relating to any subject Registration Statement, including but not limited to registration, filing and qualification fees, blue sky expenses, costs of listing any Shares on any exchange or other trading media, and printing expenses, fees and disbursements of counsel and accountants to the Company, and reasonable fees and disbursements of (i) a single counsel (in addition to appropriate local counsel) to the Holders (other than Hercules) and (ii) separate counsel to Hercules; provided, however, that underwriting discounts and commissions attributable solely to the securities registered for the benefit of Holders, fees and disbursements of any additional counsel to Holders, and all other expenses attributable solely to Holders shall be borne by each subject
